809 F.2d 1486
Horace William DIX, Petitioner-Appellee, Cross-Appellant,v.Ralph KEMP, Warden, Georgia State Prison,Respondent-Appellant, Cross-Appellee.
No. 84-8342.
United States Court of Appeals,Eleventh Circuit.
Jan. 26, 1987.

Susan V. Boleyn, Atlanta, Ga., for respondent-appellant, cross-appellee.
Joseph M. Nursey, Millard C. Farmer, Atlanta, Ga., for petitioner-appellee, cross-appellant.
Appeals from the United States District Court for the Northern District of Georgia;  Horace T. Ward, Judge.
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK and EDMONDSON, Circuit Judges.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion October 28, 1986, 11th Cir., 1986, 804 F.2d 618).

BY THE COURT:

3
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The previous panel's opinion is hereby vacated.


5
The Clerk will specify a briefing schedule for the filing of en banc briefs.